Denied and Opinion Filed June 12, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00268-CV

                         IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-17-17289

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      Relator’s April 21, 2021 petition for writ of mandamus challenges the trial

court’s order denying his plea to the jurisdiction. To be entitled to mandamus relief,

relator must demonstrate that the trial court has clearly abused its discretion and that

he has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). Based on our review of the petition and the

record before us, we conclude that relator has failed to show an abuse of discretion.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).
Having denied the petition, we also deny relator’s motion for temporary relief as

moot.



                                         /Leslie Osborne//
210268f.p05                              LESLIE OSBORNE
                                         JUSTICE




                                      –2–